DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
  
Status of the Claims
Claims 1, 4-7, 9-10, 18, 20-28 and 30-31 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,434,658 and 9,938,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 10/29/2021 overcomes the double patenting rejections of record. The double patenting rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
On pages 2-3, the Applicant argues that the application as filed has evidence of possession of the claimed invention and that there is no requirement that the application explicitly recite in combination all of the features being claimed. 
The Examiner does not find the Applicant’s argument persuasive. While each element of the claim may be individually described in the specification, the deficiency of written description 
The Examiner has explained why the Applicant’s specification did not support the particular claimed combination of elements, even though the Applicant’s specification listed each and every element in the claimed combination. It has been held that while each element may be individually described in the specification, the deficiency in an adequate description of their combination supports a written description rejection. See MPEP 2163 II. A. Therefore, the specification does not describe the claimed invention, specifically the claimed combination of elements, in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 

On pages 3-5, the Applicant argues that there is no requirement to provide working examples or that the invention be reduced to practice for the claimed invention to be enabled. The Applicant further argues that there would not be undue experimentation, and that the experimentation would be routine due to the claims being directed to specific zeolite and metals as well as limited ranges for reaction temperature and pressure. Lastly, the Applicant argues that the NPL reference Li et al. (submitted in Applicant’s previous response) provides evidence that the claimed method actually works. 
In regards to the Applicant’s argument regarding working examples and a reduction to practice, the Examiner notes that while there is no requirement for working examples or a reduction to practice, a lack of working examples is a factor to be considered when determining whether there is any undue experimentation necessary to enable one of ordinary skill to make and use the invention. The Examiner never argued that the lack of working examples or reduction to practice alone renders the invention non-enabling, rather in combination will all other factors discussed in the enablement rejection the lack of working examples additionally supports the position that a skilled artisan lacks sufficient information and direction needed to practice the invention to achieve the results as claimed which are different than those disclosed in the prior art of record. This limited disclosure, with no other guidance regarding any critical or unique feature or condition necessary for practicing the claimed invention, results in a need for experimentation which is undue and unreasonable. 
In regards to the Applicant’s argument that the experimentation would be routine using techniques well known in the art, the Examiner respectfully disagrees. It is first noted that while the claims may recite specific zeolite and metals and a temperature and pressure range, the claims are silent with regards to other process conditions such as space velocity, shape and/or size of the catalyst, and ranges of amounts of zeolite and metals. The difficulty and time consuming nature of determining the effects of each and every condition of the process and element of a catalyst that is needed to achieve the claimed result of a predominantly aromatic hydrocarbon product, rather than a product comprising predominantly alkanes or alkenes, for example, support a position that the amount of experimentation is not merely routine and is unreasonable. While determining the effect of a single process condition may be routine in the art, the combination of conditions, elements, and unpredictable nature of catalysts in general would make the experimentation unreasonable. 
In regards to the Applicant’s argument with regards to the previously cited NPL reference, Li et al., the Examiner notes that the Examiner did not state that the reference did not provide evidence that the claimed method worked, rather that the reference supported the position that the claimed invention is not enabled as the reference demonstrated a number of examples in which ethanol is not converted to a product comprising predominantly aromatic hydrocarbons within the claimed temperature and pressure conditions. It is clear that the scope of the claims is not enabled based on the reference and that an unreasonable and undue amount of experimentation would be needed by one of ordinary skill in the art to determine the combination of conditions, including WHSV, and amount of metal required to produce a product comprising predominantly aromatic hydrocarbons. The Examiner’s position was not that the claimed invention was not operable, which would be a 101 issue, but rather that in view of all the factors considered, the disclosure did not contain sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention, without undue experimentation. Therefore, the Applicant’s argument that the supporting reference shows evidence that the claimed method actually works is not persuasive in overcoming the enablement rejection. 
As such, the Applicant’s arguments are not persuasive and in view of all the factors considered, the enablement rejection is maintained. 

Claim Rejections - 35 USC § 112
Claims 1, 4-7, 9-10, 18, 20-28 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “contacting said ethanol in aqueous solution with a gallium or indium loaded ZSM-5 zeolite catalyst at a temperature of 300oC to 550oC and pressure of 1-5 atm to convert said ethanol into said product comprising predominantly aromatic hydrocarbons”. The specification does not support a method of converting ethanol into a product comprising predominantly aromatic hydrocarbons by contacting a gallium or indium loaded ZSM-5. 
While the specification indicates that “a mixture of hydrocarbons compounds produced herein can, in some embodiments, be predominantly or exclusively composed of alkanes, alkenes, aromatics, or a mixture thereof. Although aromatics (particularly benzene) may be present in the hydrocarbon mixture, their presence may be minimized to adhere to current fuel standards.”, and therefore supports a product having predominantly aromatic hydrocarbons, there is no support in the specification that ethanol will be converted into a predominantly aromatic hydrocarbon product in the presence of gallium or indium loaded ZSM-5 catalysts at a temperature of 300oC to 550oC and pressure of 1-5 atm. The specification provides no explicit support or implicit support that using gallium or indium loaded ZSM-5 at the claimed conditions would convert ethanol to a predominantly aromatic product versus a predominantly alkane or alkene product. Furthermore, the specification lacks any examples directed to the use of gallium or indium loaded ZSM-5 that would support that the method converts ethanol to aromatic hydrocarbon product at the claimed conditions with the claimed catalysts. 
It is further noted that while the specification may disclose gallium, indium, ZSM-5, the temperature range of 300oC to 550oC, a pressure range of 1-5 atm, and “a mixture of hydrocarbons compounds produced herein can, in some embodiments, be predominantly or exclusively composed of alkanes, alkenes, aromatics, or a mixture thereof”, the specification does not support the particular combination of elements and result claimed. While each element of the claim may be individually described in the specification, there remains a lack of adequate description of their combination. See MPEP 2163. 
Therefore, the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention and there remains a lack of adequate written description for the claimed invention. 

Claims 1, 4-7, 9-10, 18, 20-28 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based upon the concept of undue experimentation associated with determination of the metes and bounds of the invention.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary. The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a method for converting ethanol in an aqueous solution to a product comprising predominantly aromatic hydrocarbons using a gallium or indium loaded ZSM-5 catalyst at a temperature of 300oC to 550oC and pressure of 1-5 atm. Although the specification mentions a number metals, zeolites, temperatures, pressures and product mixtures predominantly or exclusively composed of alkanes, alkenes, aromatics, or a mixture thereof, the burden associated with determination of how to practice the claimed invention in a manner to achieve the claimed result using the specified claimed elements remains problematic due to undue experimentation and a lack of adequate description.  
The Applicant acknowledges that zeolites have various compositions, structures, and properties and generally lists classes of zeolites in the specification, and that contacting an alcohol with different metal loaded zeolites can produce product mixtures with various compositions. The conditions, metals, zeolites and products are not shown or described in a manner that would indicate what combination is suitable for the claimed product comprising predominantly aromatic hydrocarbons and which would result in predominantly alkane or alkene products as described in the specification. 
In the prior art, processes comprising contacting ethanol in an aqueous solution with a gallium loaded ZSM-5 zeolite at overlapping temperature and pressure are known. 
It appears to be known in the art that embodiments encompassed by the claimed method using similar gallium loaded ZSM-5 zeolite catalysts do not produce a product comprising predominantly aromatic hydrocarbons as evidenced by Xu et al. (US 2003/0018231 A1). Xu teaches a method comprising contacting ethanol in an aqueous solution of water with a gallium loaded zeolite (e.g. ZSM-5) at overlapping conditions including temperatures from 100 to 600oC, preferably 300 to 450oC and pressures from about 5 psia to 100 psia to produce products comprising predominantly alkene hydrocarbons ([0036]; [0044]; [0045]; Examples). Xu exemplifies ZSM-5 which is claimed by the Applicant and therefore, in light of the prior art, a skilled artisan will not be directly led to how the invention is to be practiced in order to achieve the claimed result of a predominantly aromatic product nor would they reasonably expect that the use of a gallium loaded ZSM-5 would convert ethanol into a product comprising predominantly aromatic hydrocarbons. Therefore, there is some level of predictability in the art of the product composition produced when contacting ethanol with a gallium loaded ZSM-5 at overlapping conditions. 
The instant disclosure provides specific guidance only for a limited number of metal loaded zeolites, none of which are gallium or indium loaded ZSM-5. No other information is presented that would provide the skilled artisan the additional information required about the process to determine how to practice the invention to achieve results which are different than those disclosed by the prior art. This limited disclosure, with no other guidance regarding any critical or unique feature or condition necessary for practicing the claimed invention, results in a need for experimentation which is undue and unreasonable. The specification lacks an adequate written description for the combination as claimed and therefore there is a lack of direction provided by the Applicant that would lead to the claimed invention.
As a result, the quantity of experimentation required of a person having ordinary skill in the art to practice the invention as claimed would be undue in the absence of further guidance and direction because the Applicant is claiming that contacting ethanol with a gallium or indium loaded ZSM-5 at the claimed conditions produces a product comprising predominantly aromatic hydrocarbons, the prior art teaches the same process at overlapping conditions that does not produce a product comprising predominantly aromatic hydrocarbons, the Applicant has provided no working examples or direction of the combination of elements claimed that demonstrates a reasonable expectation of success, and thus there appears to be information missing that is essential to enable one of ordinary skill to practice the invention as claimed. 

Allowable Subject Matter
Claims 1, 4-7, 9-10, 18, 20-28 and 30-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses or reasonably suggests the claimed method comprising contacting ethanol in an aqueous solution with a gallium or indium loaded zeolite catalyst at a temperature of 300oC to 550oC and pressure of 1-5 atm to directly convert said ethanol into said product comprising predominantly aromatic hydrocarbons.
Xu et al. (US 2003/0018231 A1) is the closest prior art. Xu teaches a method comprising contacting ethanol in an aqueous solution of water with a gallium loaded zeolite (e.g. ZSM-5) at overlapping conditions including temperatures from 100 to 600oC, preferably 300 to 450oC and pressures from about 5 psia to 100 psia to produce products comprising predominantly alkene hydrocarbons ([0036]; [0044]; [0045]; Examples). Xu does not disclose or reasonably suggest that the product produced from the contacting will be a predominantly aromatic hydrocarbon and therefore contradicts the claimed result. 
Therefore, the claimed method obtains a different result then the prior art and is indicated as having allowable subject matter over the prior art, but the claims are still rejected under 35 U.S.C. 112, 1st paragraph.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772